Exhibit 10.6

 

LETTER AGREEMENT

 

[Date]

 

The Executive Compensation Committee of the Gannett Board of Directors has
approved an award of Performance Shares (referred to herein as “Stock Units”) to
you under the 2001 Omnibus Incentive Compensation Plan, as set forth below.

 

This Letter Agreement and the enclosed Terms and Conditions effective as of
[date], constitute the formal agreement governing this award.

 

Please sign both copies of this Letter Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

 

Please keep the enclosed Terms and Conditions for future reference. Until
further notice they will apply to any future grants you receive.

 

Stock Units Granted:

  

Location:

Grant Date:

    

Stock Unit Commencement Date:

    

Stock Unit Expiration Date:

    

Number of Shares:

    

 

       

Gannett Co., Inc.

       

By:

    Employee’s Signature          

Roxanne V. Horning

               

Vice President/Compensation
and Benefits

 



--------------------------------------------------------------------------------

STOCK UNITS

TERMS AND CONDITIONS

Under the

Gannett Co., Inc.

2001 Omnibus Incentive Compensation Plan

 

These Terms and Conditions, dated                          , 2004, govern the
grant of Performance Shares (referred to herein as “Stock Units”) under the 2001
Omnibus Incentive Compensation Plan (the “Plan”) to Gannett employees, as set
forth below.

 

1. Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the
individual Letter Agreements governing each grant, and (iii) these Terms and
Conditions, the Company has granted to the Employee the number of Stock Units
set forth on the applicable Letter Agreement. Each Stock Unit shall entitle the
Employee to receive from the Company one share of the Company’s common stock
(“Common Stock”) upon the expiration of the Incentive Period, as defined below.

 

2. Incentive Period. Except as otherwise provided in Section 13 below, the
Incentive Period in respect of the Stock Units shall commence on the Stock Unit
Commencement Date specified in the Letter Agreement and end on the Stock Unit
Expiration Date specified in the Letter Agreement.

 

3. Dividend Equivalents. So long as the Stock Units have not been cancelled, the
Employee shall be entitled to receive payment from the Company in an amount
equal to each cash dividend the Company would have paid to such Employee had the
Employee, on the record date for the payment of such dividend, owned of record
the shares of Common Stock which are issuable under such Stock Units. Each such
payment shall be made by the Company on the

 



--------------------------------------------------------------------------------

payment date of the cash dividend in respect of which it is to be made, or as
soon as practicable thereafter. Payments under this Section 3 shall be net of
all taxes which the Company is required by law to withhold by reason of such
payments.

 

4. Delivery of Shares. The Company shall deliver to the Employee a certificate
or certificates for the number of shares of Common Stock equal to the number of
Stock Units upon the Stock Unit Expiration Date and upon receipt by the Company
from the Employee of payment of the full amount of taxes which the Company is
required by law to withhold by reason of such delivery.

 

5. Cancellation of Stock Units. Except as provided in Sections 6 and 13 below,
or except as otherwise determined by the Executive Compensation Committee of the
Company (the “Committee”) in its sole discretion, all Stock Units granted to the
Employee shall automatically be cancelled upon termination of the Employee’s
employment with the Company or any of its subsidiaries prior to the Stock Unit
Expiration Date, and in such event the Employee shall not be entitled to receive
any shares of Common Stock in respect thereof.

 

6. Death, Disability, Retirement, Leaves. In the event that the employment of
the Employee shall terminate prior to the Stock Unit Expiration Date by reason
of death, permanent disability (as determined under the Company’s Long Term
Disability Plan) or retirement at or after age 65 or early retirement at or
after age 55 in accordance with the Company’s policies, the Employee shall be
entitled to receive at the time of the Employee’s termination of employment the
number of shares of Common Stock equal to the product of (i) the total number of
shares in respect of such Stock Units which the Employee would have been
entitled to receive upon the expiration of the Incentive Period had the
Employee’s employment not terminated, and (ii) a fraction, the numerator of
which shall be the number of full calendar months between the Stock

 

-2-



--------------------------------------------------------------------------------

Unit Commencement Date and the date that employment terminated, and the
denominator of which shall be the number of full calendar months from the Stock
Unit Commencement Date to the Stock Unit Expiration Date.

 

In the event that the Employee takes a leave of absence from his or her
employment, unless otherwise determined in advance by the Company, the Employee
shall be entitled to receive, upon the expiration of the Incentive Period, the
number of shares of Common Stock equal to the product of (i) the total number of
shares in respect of such Stock Units which the Employee would have been
entitled to receive upon the expiration of the Incentive Period had the Employee
not taken a leave of absence, and (ii) a fraction, the numerator of which shall
be the number of full calendar months from the Stock Unit Commencement Date to
the Stock Unit Expiration Date, less the number of full calendar months
constituting the leave of absence, and the denominator of which shall be the
number of full calendar months from the Stock Unit Commencement Date to the
Stock Unit Expiration Date.

 

7. Non-Assignability. Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

 

8. Rights as a Shareholder. The Employee shall have no rights as a shareholder
by reason of the Stock Units unless and until certificates for shares of Common
Stock are issued to him or her.

 

9. Discretionary Plan; Employment. The Plan is discretionary in nature and may
be suspended or terminated by the Company at any time. With respect to the Plan,
(a) each grant of Stock Units is a one-time benefit which does not create any
contractual or other right to receive future grants of Stock Units, or benefits
in lieu of Stock Units; (b) all determinations with respect

 

-3-



--------------------------------------------------------------------------------

to any such future grants, including, but not limited to, the times when the
Stock Units shall be granted, the number of Stock Units, and the Incentive
Period, will be at the sole discretion of the Company; (c) the Employee’s
participation in the Plan shall not create a right to further employment with
the Employee’s employer and shall not interfere with the ability of the
Employee’s employer to terminate the Employee’s employment relationship at any
time with or without cause; (d) the Employee’s participation in the Plan is
voluntary; (e) the Stock Units are not part of normal and expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payment, bonuses, long-service awards, pension or retirement benefits,
or similar payments; and (f) the future value of the Stock Units is unknown and
cannot be predicted with certainty.

 

10. Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Committee to adjust awards and to make
interpretations and other determinations with respect to all matters relating to
the applicable Letter Agreements, these Terms and Conditions, the Plan and
awards made pursuant thereto. These Terms and Conditions shall apply to grants
of Stock Units made to the Employee from the date hereof until such time as
revised Terms and Conditions are effective.

 

11. Notices. Notices hereunder shall be in writing and if to the Company shall
be addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107, and if to the Employee shall be addressed to the Employee at his
or her address as it appears on the Company’s records.

 

12. Successors and Assigns. The applicable Letter Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the

 

-4-



--------------------------------------------------------------------------------

Company and, to the extent provided in Sections 6 and 7 hereof, to the heirs,
legatees and personal representatives of the Employee.

 

13. Change in Control Provisions.

 

Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to all Stock Units granted under the attached
Letter Agreement.

 

(a) Definitions.

 

As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

 

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);

 

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or

 

-5-



--------------------------------------------------------------------------------

nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially

 

-6-



--------------------------------------------------------------------------------

owns, directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation or entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or entity, except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation or entity resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

No Participant in the Plan who participates in any group conducting a management
buyout of Gannett under the terms of which Gannett ceases to be a public company
may claim that such buyout is a Change in Control under the Plan and no such
Participant shall be entitled to any payments or other benefits under the Plan
as a result of such buyout.

 

(b) Acceleration Provisions. In the event of the occurrence of a Change in
Control, the vesting of the Stock Units shall be accelerated and subject to
Section 13(c), there shall be paid out to the Employee within thirty (30) days
following the effective date of the Change in Control, the full number of shares
of Common Stock subject to the Stock Units.

 

(c) Limitation on Acceleration and Payment.

 

The benefits that may accrue to the Employee under this Section 13 may be
affected by the “Limited Vesting” provisions of Sections 15.3 and 15.4 of the
Plan.

 

(d) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or

 

-7-



--------------------------------------------------------------------------------

contemplated litigation or legal, administrative or other proceedings involving
the provisions of this Section 13, whether or not initiated by the Employee.

 

(e) Employment Agreements. The provisions of this Section 13 shall not be
applied to or interpreted in a manner which would decrease the rights held by,
or the payments owing to, an Employee under an employment agreement with the
Company that contains specific provisions applying to Plan awards in the case of
any change in control or similar event, and if there is any conflict between the
terms of such employment agreement and the terms of this Section 13, the
employment agreement shall control.

 

14. Grant Subject to Applicable Regulatory Approvals. Any grant of Stock Units
under the Plan is specifically conditioned on, and subject to, any regulatory
approvals required in the Employee’s country. These approvals cannot be assured.
If necessary approvals for grant or payment are not obtained, the Stock Units
may be cancelled or rescinded, or they may expire, as determined by the Company
in its sole and absolute discretion.

 

15. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.

 

-8-